     Case 1:20-cv-03127-SAB   ECF No. 22   filed 08/24/20   PageID.236 Page 1 of 5




1       ROBERT W. FERGUSON
        Attorney General
2       NOAH GUZZO PURCELL, WSBA #43492
        Solicitor General
3       NATHAN K. BAYS, WSBA #43025
        KRISTIN BENESKI, WSBA #45478
4       ANDREW R.W. HUGHES, WSBA #49515
        CRISTINA SEPE, WSBA #23609
5       (application for admission forthcoming)
        Assistant Attorneys General
6       EMMA S. GRUNBERG, WSBA #54659
        TERA M. HEINTZ, WSBA #54921
7       (application for admission forthcoming)
        KARL D. SMITH, WSBA #41988
8       (application for admission forthcoming)
        Deputy Solicitors General
9       800 Fifth Avenue, Suite 2000
        Seattle, WA 98104
10      (206) 464-7744

11
                          UNITED STATES DISTRICT COURT
12                       EASTERN DISTRICT OF WASHINGTON
                                    AT YAKIMA
13
        STATE OF WASHINGTON, et al.,              NO. 1:20-cv-03127-SAB
14
                        Plaintiffs,               APPLICATION FOR LEAVE TO
15                                                APPEAR PRO HAC VICE
           v.
16                                                Fee: $200.00
        DONALD J. TRUMP, et al.,
17
                        Defendants.
18
19
                Pursuant to LCivR 83.2(c) of the United States District Court for the
20
        Eastern District of Washington, Joshua Perry hereby applies for permission to
21
        appear and participate as counsel in the above-entitled action on behalf of the
22


                                                                 ATTORNEY GENERAL OF WASHINGTON
        APPLICATION FOR LEAVE TO                 1                    Complex Litigation Division
        APPEAR PRO HAC VICE                                           800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
        NO. 1:20-CV-03127-SAB                                                (206) 464-7744
     Case 1:20-cv-03127-SAB     ECF No. 22     filed 08/24/20   PageID.237 Page 2 of 5




1       State of Connecticut.

2             The particular need for my appearance and participation is: to ensure

3       adequate representation of the interests of the State of Connecticut.

4             I, Joshua Perry, understand that I am charged with knowing and complying

5       with all applicable local rules.

6             I have been admitted to practice before the following courts on the

7       following dates:

8
                                      Courts                                        Dates
9
         State of Louisiana (currently inactive)                                 4/17/2007
10       State of Connecticut                                                    1/19/2018
11       District of Connecticut                                                   11/4/19
         Southern District of New York                                             9/13/19
12
              I have not been disbarred or formally censured by a court of record or by
13
        a state bar association and there are not disciplinary proceedings against me.
14
              I declare under penalty of perjury that the foregoing is true and correct.
15

16      Date: 8/24/20              Signature of Applicant:
17
        Pro Hac Vice Attorney
18      Applicant’s Name:                  Joshua Perry
        Bar No./State Bar No.:             439166 (Connecticut)
19      Law Firm Name:                     Office of the Attorney General
        Street Address:                    165 Capitol Avenue
20      City, State, Zip:                  Hartford, CT 06106
        Phone number:                      860-808-5372
21      Primary Email:                     Joshua.perry@ct.gov

22


                                                                    ATTORNEY GENERAL OF WASHINGTON
        APPLICATION FOR LEAVE TO                     2                   Complex Litigation Division
        APPEAR PRO HAC VICE                                              800 Fifth Avenue, Suite 2000
                                                                             Seattle, WA 98104
        NO. 1:20-CV-03127-SAB                                                   (206) 464-7744
     Case 1:20-cv-03127-SAB      ECF No. 22   filed 08/24/20   PageID.238 Page 3 of 5




1                          STATEMENT OF LOCAL COUNSEL

2             I am authorized and will be prepared to handle this matter, including trial,

3       in the event the applicant Joshua Perry is unable to be present upon any date

4       assigned by the court.

5       DATE: 8/24/2020               Signature of Local Counsel: /s/Kristin Beneski
        Local Counsel’s Name:         Kristin Beneski
6
        Bar # / State Bar #:          WSBA #45478
7       Law Firm Name:                Washington Office of the Attorney General
        Street Address:               800 Fifth Avenue, Suite 2000
8       City, State, Zip:             Seattle, WA 98104
        Phone/Facsimile:              206-464-7459
9       Primary Email:                Kristin.Beneski@atg.wa.gov
10

11

12
13

14

15

16

17

18
19

20

21

22


                                                                   ATTORNEY GENERAL OF WASHINGTON
        APPLICATION FOR LEAVE TO                    3                   Complex Litigation Division
        APPEAR PRO HAC VICE                                             800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
        NO. 1:20-CV-03127-SAB                                                  (206) 464-7744
     Case 1:20-cv-03127-SAB    ECF No. 22    filed 08/24/20   PageID.239 Page 4 of 5




1                              Electronic Case Filing Agreement

2       By submitting this form, the undersigned understands and agrees to the
        following:
3
               1.    The CM/ECF system is to be used for filing and reviewing
4       electronic documents, docket sheets, and notices.

5             2.    The password issued to you by the court, combined with your login,
        serves as your signature under Federal Rule of Civil Procedure 11. Therefore,
6       you are responsible for protecting and securing this password against
        unauthorized use.
7
              3.     If you have any reason to suspect that your password has been
8       compromised in any way, you are responsible for immediately notifying the
        Court. Members of the Court’s systems staff will assess the risk and advise you
9       accordingly.

10              4.    By signing this Registration Form, you consent to receive notice
        electronically, and to waive your right to receive notice by personal service or
11      first class mail pursuant to Federal Rule of Civil procedure 5(b)(2)(c), except with
        regard to service of a complaint and summons. This provision does include
12      electronic notice of the entry of an order or judgment.

13             5.     You will continue to access court information via the Eastern
        District of Washington’s internet site or through the Public Access to Court
14      Electronic Records (PACER) system. You will continue to need a PACER login,
        in addition to the Court-issued password. You can register for PACER at their
15      web site: http://pacer.psc.uscourts.gov.

16            6.     By this registration, the undersigned agrees to abide by the rules and
        regulations in the most recent General Order, the Electronic Filing Procedures
17      developed by the Clerk’s Office, and any changes or additions that may be made
        to such administrative procedures in the future.
18
19
                                                       8/24/20
20      Signature                                      Date Signed

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        APPLICATION FOR LEAVE TO                   4                   Complex Litigation Division
        APPEAR PRO HAC VICE                                            800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
        NO. 1:20-CV-03127-SAB                                                 (206) 464-7744
     Case 1:20-cv-03127-SAB   ECF No. 22   filed 08/24/20   PageID.240 Page 5 of 5




1                             DECLARATION OF SERVICE

2             I hereby declare that on this day I caused the foregoing document to be

3       electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4       which will serve a copy of this document upon all counsel of record.

5             DATED this 24th day of August, 2020, at Tumwater, Washington.

6
                                     /s/ Jennifer D. Williams
7                                    JENNIFER D. WILLIAMS
                                     Paralegal
8

9
10

11

12
13

14

15

16

17

18
19

20

21

22


                                                                ATTORNEY GENERAL OF WASHINGTON
        APPLICATION FOR LEAVE TO                 5                   Complex Litigation Division
        APPEAR PRO HAC VICE                                          800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
        NO. 1:20-CV-03127-SAB                                               (206) 464-7744
